Citation Nr: 1539186	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability for lumbar spine degenerative joint disease (DJD) with disc prolapse, currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for headaches, rated as noncompensable prior to May 25, 2015, and as 30 percent disabling on and after that date.  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, Utah, that awarded an increased rating of 20 percent for the Veteran's lumbar spine degenerative joint disease and denied entitlement to a compensable rating for his headaches.  In May 2015, the RO in Lincoln, Nebraska, awarded a 30 percent rating for the Veteran's headaches, effective from May 25, 2015, forward.   The RO in Winston-Salem, North Carolina, currently has jurisdiction over the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the statement of the case was issued in December 2013, medical evidence that pertains to the issues on appeal, to include VA treatment records, has been added to the record.  It appears that the RO reviewed this evidence but did not issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37.  This must be accomplished on remand.

On remand, the Veteran should be asked to provide documentation of time lost from his job on account of his headaches.  Further, as the case must be remanded for the foregoing reasons and the Veteran was last afforded VA examinations in 2012, he should be scheduled for appropriate VA examinations to assess the current severity of his low back disorder and headaches.  His recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from June 2015 forward.

2.  The Veteran should be asked to provide documentation of time lost from his job on account of his headaches, since September 2010.  Such could be in the form of leave statements.

3.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the current severity of his headaches.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The appropriate DBQ should be filled out for this purpose, if possible.  

The examiner must specifically describe the impact of the Veteran's service-connected headaches on his ability to work, from the time period from September 2010 forward. 

A complete rationale for all opinions expressed should be set forth in the examination report.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his lumbar spine degenerative joint disease.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The appropriate DBQ should be filled out for this purpose, if possible.  

A complete rationale for all opinions expressed should be set forth in the examination report.

5.  Finally, re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


